989 So. 2d 701 (2008)
Timothy BOUTWELL, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-2100.
District Court of Appeal of Florida, Fourth District.
August 20, 2008.
Carey Haughwout, Public Defender, Tatjana Ostapoff, Assistant Public Defender, West Palm Beach, and Timothy Boutwell, Perry, pro se, for appellant.
No appearance required for appellee.
PER CURIAM.
Based on appellant's response to the Public Defender's motion to withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), *702 we summarily affirm pursuant to Florida Rule of Appellate Procedure 9.315.
SHAHOOD, C.J., POLEN and KLEIN, JJ., concur.